Opinion op the Court by
Judge O’Rear
Dismissing appeal.
This is an action brought in the county court of Kenton to recover of the appellant, a nonresident corporation alleged to be doing business in this state, a license fee of $20 for carrying on its business in this state for two years as a laundry nonresident under section 4224, Ky. St., and $4 penalty because *759the fee was not paid when required by law. A recovery was had by the plaintiff, an auditor’s agent as relator, of the sum named,'and the appellant has prosecuted this appeal. Appellee has entered motion to dismiss the appeal for want of jurisdiction in this court.
This is an action for the recovery of money alone ■ — not for the assessment of property. If appellant is liable at all, it is for the occupation, or license tax, of $10 a year for the time it plied its business in this state since that statute, and for the penalty of 20 per cent, for each year because it did not pay the fee required by the statute before doing the business authorized by the license. The proceeding is under section 4263, Ky. St. and is, as said above, alone for the recovery of money. By section 950, Ky. St., the jurisdiction of this court is restricted in this class of cases (actions for the recovery of money) to those where the value in controversy is more than $200, exclusive of interest and cost. There is nothing in controversy in this suit but $24, exclusive of interest and costs. The fact that the validity .of a statute is incidentally raised does not affect the nature of the action. C. N. O. & T. P. R. Co. v. Lawrence, 102 S. W. 298, 31 Ky. Law Rep. 429.
Appeal dismissed.